FIRST DIVISION
                               BARNES, P. J.,
                            GOBEIL and PIPKIN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                 December 28, 2020



In the Court of Appeals of Georgia
 A20A1593. ANGLIN et al. v. SMITH et al.

      PIPKIN, Judge.

      Mittie Anglin filed a medical malpractice suit against Dr. Stephanie Smith and

Gwinnett Anesthesia Service, PC (collectively “the defendants”).1 Following a

defense verdict, the defendants moved for payment of attorney fees under OCGA §

9-11-68, Georgia’s offer of settlement statute. The trial court granted the motion,

awarding $177,916.71 in attorney fees. Anglin appeals, arguing that the trial court

improperly awarded fees based upon a finding of frivolity. We affirm.

      The facts of this case are set forth in this Court’s opinion in Anglin v. Smith,

346 Ga. App. 456 (816 SE2d 426) (2018). Succinctly stated, the facts show that


      1
        Anglin’s husband filed a loss of consortium claim. For ease of reading, we
refer simply to Anglin.
Anglin, who suffered from back pain, had Dr. Smith administer a series of injections

into her low back. Following the second such injection, Anglin claims to have

suffered loss of leg function and urinary incontinence. In April 2012, Anglin filed suit

against the defendants.

      In September 2013 – after having conducted much of the discovery – the

defendants offered to settle the case for $1,000.00 in accordance with OCGA § 9-11-

68. Anglin did not accept the offer, and the case went to trial. The jury found in favor

of the defendants. Thereafter, the defendants filed a motion for OCGA § 9-11-68

attorney fees, and the trial court granted the motion. In its order, the trial court

reasoned:

      Through discovery the crux of the case became apparent: [Anglin’s] trial
      theory depended on the jury accepting that [Anglin] was paralyzed and
      incontinent on the day when she last saw [Dr. Smith], and for several
      days thereafter. But [Anglin’s] medical records and treating providers
      confirmed that [Anglin] was ambulatory and not paralyzed when they
      saw [Anglin]. The only evidence supporting [Anglin’s] theory was her
      own testimony to the contrary.


      [Anglin’s] three experts each testified that their standard of care
      criticism relied entirely on [Anglin’s] uncorroborated, indeed roundly
      contradicted version of the facts. If [Anglin] did not suffer paralysis and


                                           2
      incontinence on the day when she last saw [Dr. Smith], then Defendants
      breached no standard of care.


      As a result, given the incredible nature of [Anglin’s] claims, Defendants
      made a $1,000 Offer of Settlement. The case progressed to trial
      whereupon the jury returned a verdict in Defendants’ favor.


      The Court agrees with Defendants, and finds that, under the facts of this
      case, $1,000 was a good faith offer. [Anglin] raises no objection to the
      fee amount Defendants claim, which this Court finds is fair and
      reasonable. Therefore, this Court HEREBY GRANTS Defendants’
      motion for fees in the amount of $177,916.71.


(Footnote omitted).

      According to Anglin, this order demonstrates that the trial court considered the

case to be frivolous. Anglin contends that, under OCGA § 9-11-68 (e), the issue of

frivolity is solely a jury issue. We disagree.

      OCGA § 9-11-68, which is commonly referred to as Georgia’s “offer of

settlement” statute, was enacted to encourage litigants in tort actions to make good

faith efforts to settle cases in order to avoid unnecessary litigation. See Georgia Dept.

of Corrections v. Couch, 295 Ga. 469, 470-471 (1) (b) (759 SE2d 804) (2014). The




                                           3
statute applies when a party rejects a written good faith offer to settle a tort claim.2

OCGA § 9-11-68 (a) (setting forth the requirements for the offer). If the plaintiff

rejects the defendant’s offer, the statute provides that:

      the defendant shall be entitled to recover reasonable attorney’s fees and
      expenses of litigation incurred by the defendant or on the defendant’s
      behalf from the date of the rejection of the offer of settlement through
      the entry of judgment if the final judgment is one of no liability or the
      final judgment obtained by the plaintiff is less than 75 percent of such
      offer of settlement.


OCGA § 9-11-68 (b) (1). Once a prevailing party demonstrates that OCGA § 9-11-68

applies, the trial court “shall order the payment of attorney’s fees and expenses of

litigation[.]” OCGA § 9-11-68 (d) (1). Such an award may be disallowed only where

the trial court finds the settlement offer was not made in good faith. See OCGA §

9-11-68 (d) (2).

      Although the trial court found that the $1,000.00 settlement offer was made in

good faith, Anglin contends the trial court actually made a finding of frivolity under




      2
       Anglin does not contest the fact that the defendants’ offer of settlement
complied with the statutory requirements.

                                           4
OCGA § 9-11-68 (e). According to Anglin, subsection (e) requires that this

determination be made by the jury.

      Under OCGA § 9-11-68 (e), once a judgment or verdict is rendered, the

prevailing party may file a motion requesting that the factfinder – in this case the jury

– determine whether a claim or defense was frivolous and to award damages

accordingly. “Damages awarded may include reasonable and necessary attorney’s fees

and expenses of litigation.” (Emphasis supplied). OCGA § 9-11-68 (e) (2). But an

award under this subsection is not limited to attorney fees and expenses of litigation.

Rather, the purpose of this code section is to make the prevailing party whole. See

Showan v. Pressdee, 922 F3d 1211, 1226 (VII) (B) (1) (11th Cir. 2019). In other

words, subsection (e) is distinct from the remaining provisions of OCGA § 9-11-68,

which govern simply an award of attorney fees. See Richardson v. Locklyn, 339 Ga.

App. 457, 463 (793 SE2d 640) (2016).

      In their OCGA § 9-11-68 motion, the defendants sought only payment of

attorney fees; they did not seek damages in accordance with OCGA § 9-11-68 (e).

Thus, the defendants were entitled to attorney fees unless the offer was not made in

good faith. See OCGA § 9-11-68 (d) (1), (2). In making the determination that the

$1,000.00 settlement offer was made in good faith, the trial court properly considered

                                           5
the merits of the underlying case. See Cohen v. Alfred & Adele Davis Academy, Inc.,

310 Ga. App. 761, 763 (1) (714 SE2d 350) (2011) (nominal settlement offer not made

in bad faith where defendants “reasonably and correctly anticipated that its exposure

was minimal”). Indeed, we fail to see how a trial court could determine whether any

nominal settlement offer was made in good faith without considering the merits of the

underlying case. We do not believe that the consideration of the merits transformed

the defendant’s motion into a motion for damages under OCGA § 9-11-68 (e).

      In a related argument, Anglin contends that the trial court abused its discretion

in failing to weigh both objective and subjective factors in concluding the $1,000.00

settlement offer was made in good faith. Specifically, Anglin maintains that the trial

court’s order “contains no discussion of the objective factors” outlined in Richardson

v. Locklyn, supra. In Richardson, we addressed what objective factors a trial court

must consider before denying a motion for OCGA § 9-11-68 attorney fees.

Richardson, 339 Ga. App. at 460-461. As stated above, a defendant that meets the

statutory criteria is entitled to a fee award under OCGA § 9-11-68 (b) (1). Thus,

where a trial court refuses to award fees to which a litigant is otherwise entitled, we

have required the trial court to undertake the requisite analysis to show its decision

was justified. See Richardson, supra; Coastal Bank v. Rawlins, 347 Ga. App. 847,

                                          6
851 (1) (821 SE2d 89) (2018). We are unaware of any requirement that a trial court

undertake such an inquiry when awarding attorney fees under OCGA § 9-11-68 (d).

Likewise, a judge who awards attorney fees under OCGA § 9-11-68 is not required

to explain its reasoning in an order. As we have already held, “[b]y its terms, OCGA

§ 9-11-68 does not require that the trial court make written findings of fact or

conclusions of law unless the court concludes that an offer was not made in good

faith, and we decline to impose a requirement not mandated by the statute.” (Footnote

omitted). Cohen, 310 Ga. App. at 764 (2). Accordingly, Anglin has shown no basis

for reversing the trial court’s order awarding OCGA § 9-11-68 attorney fees.

      Judgment affirmed. Barnes, P. J., and Gobeil, J., concur.




                                         7